DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but are moot in view of the new ground(s) of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 , and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2014/0183208 – hereinafter Bae) in view of Yohihito Omura (US 2016/0371916 – hereinafter Omura).
Re Claim 1:


Omura teaches wherein a single central vertical guide recess (near 29) is centrally aligned with a dispensing opening (near 28) (see Fig. 10C) (see Figs. 1-12B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bae with that of Omura to provide a design choice arrangement for assuring the product is only dispensed through an intended portion so as to avoid jams or unintentional dispensing of products.


    PNG
    media_image1.png
    550
    826
    media_image1.png
    Greyscale

				Examiner’s Drawing of Fig. 4

Further Re Claim 5:
Bae discloses wherein the guide space (wall 141 defines guide space, along with cylindrical surrounding wall of 132) is circular cylindrical and a surface (near 143) of the guide means (120, 142) facing the guide space has a circular cylindrical contour (see Fig. 4 at 142).

Further Re Claim 6:
Bae discloses wherein the housing has, in a region of the guide section (132), a projection (two walls) in which the single central vertical guide recess is arranged (see Fig. 4).

Further Re Claim 7:
Bae discloses wherein the retaining means (at 120) comprises an operating element (143) which is coupled to the guide means (120, 142) and arranged outside the guide section (132) (see Fig. 2).

Further Re Claim 8:
Bae discloses wherein the single central vertical guide recess has a vertical guide slot (initial opening section of recess towards the wall 141) disposed further within the outer wall and the guide means (120, 142) comprises a guide projection (123) extending through the vertical guide slot and coupled to the operating element (143), wherein the guide means (120, 142) completely covers the vertical guide slot (see Figs. 3-5).

Further Re Claim 9:
Bae discloses wherein the operating element (143) and the guide section (132) comprise holding means (144a, 144b) via which the retaining means (at 120) in the guide space can be fixed in height (see Fig. 2).

Further Re Claim 10:
Bae discloses wherein the storage container comprises an opening (near 134) adapted to the operating element (143), wherein the opening (near 134) is preferably arranged 

Further Re Claim 12:
Bae discloses wherein the operating element (143 including outer inner wings/flanges) is wider than the vertical guide slot (Examiner notes that the operating element wings/flanges encases the slot, thus, is wider) (see Fig. 4).

Further Re Claim 13:
Bae discloses wherein the operating element (143) is arranged on the guide projection (123) (see Figs. 2-7).

Further Re Claim 14:
Bae discloses wherein the guide means (120, 142) is slidably moved within the single central vertical guide recess by external movement of the operating element (143) (Examiner notes it is slidable within the vertical guide recess during the process into which the operating portion 143 is connected to complete the housing and when the operating portion 143 is removed) (see Figs. 1-7).   

Further Re Claim 15:
Bae discloses wherein the guide means (120, 142) is slidably disposed completely within the single central vertical guide recess (Examiner notes that the height is changeable (slidable up or down) and when changed and connected the guide means .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Omura and further in view Anthony McDowell (US 2006/0037125 – hereinafter McDowell).
Re Claims 2-4:
Bae in view of Omura teaches wherein the guide means (120, 142) and the vertical guide recess are coupled by means of a connection (see Figs. 4 and 5), but fails to specifically teach a dovetail connection and magnetically acting holding means

McDowell teaches a dovetail connection/ magnetically acting holding means/locking means (see paragraph [0028]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bae in view of Omura to include a dovetail connection, magnetically acting holding means, or lock as suggested by McDowell in order to .


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651